     Case 2:20-cv-01477-KJM-DMC Document 16 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CYMEYON HILL,                                     No. 2:20-cv-01477-KJM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    SACRAMENTO COUNTY, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

19   Eastern District of California local rules.

20                  On November 3, 2020, the Magistrate Judge filed findings and recommendations

21   recommending that this action be dismissed because deficiencies in plaintiff’s complaint cannot

22   be cured. ECF No. 14. The findings and recommendations were served on plaintiff and

23   contained notice that the parties may file objections within the time specified therein. Plaintiff

24   has timely filed objections. ECF No. 15.

25                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,

26   this court has conducted a de novo review of this case. Having reviewed the file, the court finds

27   the findings and recommendations to be supported by the record and by the proper analysis.

28   /////
                                                        1
     Case 2:20-cv-01477-KJM-DMC Document 16 Filed 03/31/21 Page 2 of 2


 1               Accordingly, IT IS HEREBY ORDERED that:
 2               1.    The findings and recommendations filed November 3, 2020, are adopted in
 3   full.
 4               2.    Plaintiff’s complaint is dismissed with prejudice.
 5               3.    The clerk of court is directed to close this case.
 6   DATED: March 30, 2021.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
